Exhibit 10.13

HONEYWELL
SUPPLEMENTAL DEFINED BENEFIT RETIREMENT PLAN

(Amended and Restated Effective January 1, 2009)

SECTION 1
INTRODUCTION

1.1. Preambles. Honeywell International Inc. ("Honeywell"), a Delaware
corporation, maintains a tax qualified defined benefit plan known as the
Honeywell Retirement Earnings Plan (the "Retirement Earnings Plan"), a successor
to the Honeywell Retirement Benefit Plan. Benefits in the Retirement Earnings
Plan are restricted by sections 415 and 401(a)(17) of the Internal Revenue Code,
as amended (the "Code"), and by the non-recognition of certain types of
compensation.

Section 3(36) and section 4(b)(5) of the Employee Retirement Income Security Act
of 1974, as amended, ("ERISA") recognize and authorize the establishment of an
unfunded, nonqualified plan of deferred compensation maintained by an employer
solely for the purpose of providing benefits for employees in excess of the
limitations on benefits imposed under section 415 of the Code. Sections 201, 301
and 401 of ERISA also recognize the creation of an unfunded, nonqualified plan
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees.

On April 20, 1976, Honeywell Inc. ("Honeywell Inc.") established the Honeywell
Supplementary Retirement Plan for the Purpose of providing the full benefits
promised to employees under the Honeywell Retirement Benefit Plan without regard
to the limitation on benefits imposed by section 415 of the Code. On July 1,
1989, Honeywell Inc. established the Honeywell Supplementary Executive
Retirement Plan For Compensation In Excess Of $200,000 for the purpose of
providing the full benefits promised to employees under the Honeywell Retirement
Benefit Plan without regard to the limitation on compensation imposed by section
401(a)(17) of the Code. On January 1, 1985, Honeywell Inc. established the
Honeywell Supplementary Retirement Plan For CECP Participants for the purpose of
providing the full benefits promised to employees under the Honeywell Retirement
Benefit Plan without regard to the exclusion from earnings of deferred incentive
awards paid under the Honeywell Corporate Executive Compensation Plan
(collectively, "the SERPs").

Each of the SERPs was amended and restated effective September 20, 1994. The
SERPs were amended, completely restated and consolidated into one plan and
completely superseded each Prior Plan Statement effective for persons retiring
on or after January 1, 1998. The consolidated plan was designated as the

--------------------------------------------------------------------------------



Honeywell Supplemental Defined Benefit Retirement Plan (the "Plan"). Honeywell
Inc. became a wholly owned subsidiary of Honeywell International Inc. on
December 2, 1999 and the Plan was subsequently amended and restated December 30,
2000. The Plan is intended to be, in part, an unfunded excess benefit plan
within the meaning of section 3(36) ERISA and, in part, an unfunded plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees as provided in
sections 201(2), 301(3) and 401(a)(1) of ERISA.

The Plan as amended and restated effective January 1, 2009 applies to a
Participant who (i) has any portion of a benefit that accrues on or after
January 1, 2005, (ii) has any portion of a benefit that accrued prior to January
1, 2005 but was vested on or after December 31, 2004, or (iii) has an increase
in the value of any subsidy with respect to Grandfathered Benefits payable upon
retirement before the Base Plan’s normal retirement date that accrues or
increases as a result of service after December 31, 2004. The Plan preceding
this amendment and restatement applies to a Participant not described in clause
(iii) of the preceding sentence whose entire benefit accrued and vested before
January 1, 2005 (“Grandfathered Benefit”).

1.2. Definitions. When used herein with initial capital letters, the following
words have the following meanings:

      1.2.1 Base Plan - the portion of the tax-qualified Honeywell Retirement
Earnings Plan providing pension benefits to employees under the Honeywell
Retirement Benefit Plan formula and provisions as set forth in the applicable
Supplement to the Honeywell Retirement Earnings Plan as the same exists and is
amended from time to time.

      1.2.2. Committee - the Management Development and Compensation Committee
of the Board of Directors of Honeywell International Inc. If no such committee
exists at any relevant time, the duties allocated to such committee under this
Plan shall be discharged by the Board of Directors of Honeywell or a person or
committee to whom such duties may be delegated by the Board of Directors.

      1.2.3. Earliest Retirement Date –the earliest date as of which the
participant would be eligible to commence the receipt of his Base Plan benefit,
whether or not he elects to commence receipt of such Base Plan benefit as of
such date.

      1.2.4. Effective Date - April 5, 2004.

     1.2.5. Employer - Honeywell International Inc. and any business entity
that, with the approval of Honeywell adopts the Plan.

      1.2.6. Participant - an employee of the Employer who becomes a Participant
in the Plan in accordance with the provisions of Section 2 (or any comparable
provision of the Prior Plan Statements).

--------------------------------------------------------------------------------



      1.2.7. Plan - this excess benefit and nonqualified deferred compensation
plan of the Employer established for the benefit of employees eligible to
participate therein, as first set forth in the Prior Plan Statements and as
amended and restated in this Plan Statement. (As used herein, "Plan" refers to
the legal entity established by the Employer and not to the documents pursuant
to which the Plan is maintained. Those documents are referred to herein as the
"Prior Plan Statement" and the "Plan Statement.") The Plan shall be referred to
as the Honeywell Supplemental Defined Benefit Retirement Plan.

      1.2.8. Plan Statement - this document entitled "Honeywell Supplemental
Defined Benefit Retirement Plan (Amended and Restated Effective January 1,
2009)," as adopted by Honeywell effective as of January 1, 2009, as the same may
be amended from time to time thereafter.

     1.2.9. Plan Year - the twelve-(12) month period ending on December 31.

     1.2.10. Prior Plan Statements - the series of documents pursuant to which
components of this Plan were established and operated thereafter until April 5,
2004.

      1.2.11. Separation from Service Date – the date on which the Participant’s
separation from service with Honeywell and its subsidiaries and affiliates
occurs within the meaning of Section 409A of the Code. A Participant’s
Separation from Service Date occurs when the facts and circumstances indicate
that Honeywell and the Participant reasonably anticipate that no further
services will be performed after a certain date or that the level of services
the Participant will perform after such date will permanently decrease to no
more than 20% of the average level of services performed over the immediately
preceding 36-month period (or, if shorter, the entire period of the
Participant’s employment by Honeywell and its subsidiaries and affiliates).

      1.2.12. Specified Employee –any Participant who, at any time during the
twelve (12) month period ending on the identification date (as determined by the
Vice President, Compensation and Benefits or his delegate), is a specified
employee under Section 409A of the Code, as determined by the Vice President,
Compensation and Benefits or his delegate, which determination of “specified
employees” and identification date shall be made by the Vice President,
Compensation and Benefits or his delegate in accordance with the provisions of
Sections 416(i) and 409A of the Code and the regulations issued thereunder.

      1.2.13. Supplemental Savings Plan - the Supplemental Non-Qualified Savings
Plans for Highly Compensated Employees of Honeywell International Inc. and its
Subsidiaries.

1.3. Rules of Interpretation. Whenever appropriate, words used herein in the
singular may be read in the plural, or words used herein in the plural may be
read in the singular; the masculine may include the feminine; and the words
"hereof," "herein" or "hereunder" or other similar compounds of the word "here"
shall mean and refer to the

--------------------------------------------------------------------------------



entire Plan Statement and not to any particular paragraph or Section of this
Plan Statement unless the context clearly indicates to the contrary. The titles
given to the various Sections of this Plan Statement are inserted for
convenience of reference only and are not part of this Plan Statement, and they
shall not be considered in determining the purpose, meaning or intent of any
provision hereof. Any reference in this Plan Statement to a statute or
regulation shall be considered also to mean and refer to any subsequent
amendment or replacement of that statute or regulation. This instrument has been
executed and delivered in the State of New Jersey and has been drawn in
conformity to the laws of that State and shall, except to the extent that
federal law is controlling and except for its law respecting choice of law, be
construed and enforced in accordance with the laws of the State of New Jersey.

SECTION 2
ELIGIBILITY AND PARTICIPATION

2.1. Participation. An employee is eligible to participate in and receive
benefits under this Plan if the employee satisfies the requirements of either
Section 2.1.1 or Section 2.1.2:

      2.1.1. General Participation Requirements. The employee (a) (i) is
eligible to commence a normal or early retirement benefit under the Base Plan
when employment terminates, (ii) dies while still actively employed by Honeywell
with a vested benefit in the Base Plan, (iii) has been granted a vested benefit
in this Plan, or (iv) has been specifically selected by the Committee to
participate in this Plan; and (b) has a benefit in the Base Plan that is reduced
on account of (i) the benefit limitation under section 415 of the Code or (ii)
the compensation limitation under section 401(a)(17) of the Code, or (iii) the
provision in the Base Plan excluding from earnings (A) any deferred incentive
awards paid under the Honeywell Corporate Executive Compensation Plan, the
AlliedSignal Inc. Incentive Compensation Plan for Executive Employees, or the
Salary and Incentive Award Deferral Plan for Selected Employees of Honeywell
International Inc. and its Affiliates (or any successor plans), or (B) any
deferrals by the employee under the Supplemental Savings Plan.

      2.1.2. Minimum Benefit Participation Requirements. The employee fails to
satisfy the general participation requirements of Section 2.1.1 and has a
benefit in the Base Plan that, after excluding from earnings any deferred
incentive awards paid under the Honeywell Corporate Executive Compensation Plan,
the AlliedSignal Inc. Incentive Compensation Plan for Executive Employees, or
the Salary and Incentive Award Deferral Plan for Selected Employees of Honeywell
International Inc. and its Affiliates (or any successor plans) and application
of the benefit limitation under section 415 of the Code and the compensation
limitation of section 401(a)(17) of the Code, is reduced solely on account of
the exclusion under the Base Plan of any deferrals by the employee under the
Supplemental Savings Plan.

--------------------------------------------------------------------------------



2.2. Exclusions. The following employees shall be excluded from participation in
the Plan:

      2.2.1 Non-Members of a Select Group of Management or Highly Compensated
Employees. Notwithstanding anything to the contrary in this Plan or in any
written communication, summary, resolution or document or oral communication,
unless an individual is a member of a select group of management or highly
compensated employees (as that expression is used in ERISA), the individual
shall not be a Participant in this Plan, develop benefits under this Plan or be
entitled to receive benefits under this Plan (either for the Participant or the
Participant's survivors) except to the extent that the individual's benefits in
Base Plan are reduced on account of Code section 415 limits. If a court of
competent jurisdiction, any representative of the U.S. Department of Labor or
any other governmental, regulatory or similar body makes any direct or indirect,
formal or informal, determination that an individual is not a member of a select
group of management or highly compensated employees (as that expression is used
in ERISA), such individual shall not be (and shall not have ever been) a
Participant in this Plan at any time except to the extent that the individual's
benefits in Base Plan are reduced on account of Code section 415 limits. If any
person not so defined has been erroneously treated as a Participant in this
Plan, upon discovery of such error such person's erroneous participation shall
immediately terminate ab initio and upon demand such person shall be obligated
to reimburse Honeywell for all amounts erroneously paid to him or her.

      2.2.2 Participants in the Honeywell International Inc. Supplemental
Pension Plan or Honeywell International Inc. Supplemental Executive Retirement
Plan for Executives in Career Band 6 and Above. An employee entitled to a
supplemental benefit under the Honeywell International Inc. Supplemental Pension
Plan or the Honeywell International Inc. Supplemental Executive Retirement Plan
for Executives in Career Band 6 and Above shall not be a Participant in this
Plan and shall not be entitled to any benefit under this Plan.

2.3. Duration. Any employee who has become a Participant in this Plan shall
continue as a Participant until all benefits due under this Plan have been paid
(or forfeited) without regard to whether he or she continues as a participant in
the Base Plan.

SECTION 3
BENEFITS

3.1. Participant Benefits.

     3.1.1 Basic Benefit. Commencing as of the payment date required under
Section 4 below, a Participant satisfying the participation requirements of
Section 2.1.1 shall receive a benefit in this Plan which shall be the excess, if
any, of:

--------------------------------------------------------------------------------



      (a) the amount that would be payable under the formula and rules of the
Base Plan (as the Base Plan exists on the date as of which such amount is
determined) if determined:

          (i) without regard to the benefit limitation under section 415 of the
of the Code, and

          (ii) without regard to the compensation limitation under section
401(a)(17) of the Code, and

          (iii) without regard to the exclusion from the definition of Earnings
under the Base Plan of deferred incentive payments under Honeywell Corporate
Executive Compensation Plan, the AlliedSignal Inc. Incentive Compensation Plan
For Executive Employees, or the Salary and Incentive Award Deferral Plan for
Selected Employees of Honeywell International Inc. and its Affiliates (or any
successor plans) or employee deferrals under the Supplemental Savings Plan, over

     (b) the amount actually paid or payable from the Base Plan.

      3.1.2 Minimum Benefit. A Participant who only satisfies the participation
requirements of Section 2.1.2 shall receive a benefit in this Plan commencing as
of the payment date required under Section 4 below which shall be the excess, if
any, of:

      (a) the amount that would be payable under the formula and rules of the
Base Plan (as the Base Plan exists on the date as of which such amount is
determined, including, without limitation, the provisions excluding from
earnings any deferred incentive awards paid under the Honeywell Corporate
Executive Compensation Plan, the AlliedSignal Inc. Incentive Compensation Plan
for Executive Employees, the Salary and Incentive Award Deferral Plan for
Selected Employees of Honeywell International Inc. and its Affiliates (or any
successor plans), and the application of the benefit limitation under section
415 of the Code and the compensation limitation of section 401(a)(17) of the
Code) if determined without regard to the exclusion from the definition of
Earnings under the Base Plan of any deferrals by the Participant under the
Supplemental Savings Plan, over

     (b) the amount actually paid or payable from the Base Plan.

     3.1.3 Limitation on Benefits. A Participant's benefit in this Plan may be
limited in the manner and to the extent to which the Participant has agreed in
writing. A Participant satisfying the eligibility requirements of the Honeywell
International Inc. Supplemental Pension Plan or the Honeywell International Inc.
Supplemental Executive Retirement Plan for Executives in Career Band 6 and Above
shall not be eligible for any benefits under this Plan.

     3.2. Survivor Benefit

--------------------------------------------------------------------------------



      3.2.1. Death Before Benefits Commence. If a Participant dies before the
commencement of benefit payments from this Plan, satisfies the eligibility
requirements of Section 2.1.1 or 2.1.2 on the date of death, and is eligible for
a pre-retirement survivor benefit in the Base Plan, a benefit shall be payable
to the Participant's survivor commencing as of the first day of the month
following 105 days after the later of the Participant’s death or the date that
would have been the participant’s Earliest Retirement Date. The survivor shall
be the individual, if any, who is entitled to the preretirement survivor benefit
in the Base Plan. The benefit shall be the Actuarial Equivalent of the amount
the survivor would have received under this Plan if the Participant had
terminated employment on the day before death, had commenced benefit payments on
the date described in the preceding sentence, and had died immediately
thereafter, and shall be paid (1) in the form of the annuity required by the
Base Plan if the participant elected to receive his benefit in an annuity, or
(2) in all other cases, in the form of a single lump sum payment.

      3.2.2. Death After Benefits Commence. If a Participant dies after the
commencement of benefit payments from this Plan, the benefit payable shall be
unpaid installments of annuity, if any, which are to be continued for a joint
annuitant or beneficiary under the form of payment elected by the Participant
under Section 4. If a participant receives his Supplemental Benefit in a single
lump sum payment, no Supplemental Benefit shall be paid to his surviving spouse
or beneficiary following his death.

3.3. Special 1993 Vesting. As specified in the Prior Plan Statement, accrued
benefits were determined and vested for certain employees as of specified dates
in 1993 and, to the extent a vested benefit was attributable to service after
December 31, 1983, but before January 1, 1994, the present value of that benefit
was treated as "wages" for such employee for purposes of the Federal Insurance
Contribution Act (FICA) and the Federal Unemployment Act (FUTA). The amount of
the vested benefit of individuals who were named in the Prior Plan Statement and
have not commenced benefits in the Plan as of the Effective Date are specified
on Table II.

SECTION 4
DISTRIBUTIONS

4.1. Forms of Payment. The following rules shall be used in determining the time
and form of payment for a Participant’s benefit:

           (a) Except as otherwise provided in this Section 4.1, the Actuarial
Equivalent value of a Participant’s benefit shall be paid in a single lump sum
payment as of the first day of the month following 105 days after the later of
the participant’s Separation from Service Date or Earliest Retirement Date.

--------------------------------------------------------------------------------



           (b) A Participant who was provided a payment election for his benefit
prior to January 1, 2009 other than a Participant described in clause (c) and
who elected an annuity as his payment form shall, prior to his benefit
commencement date, be entitled to elect from among a 100% Joint and Survivor
Annuity, a 50% Joint and Survivor Annuity, a Single Life Annuity, and a 10 Year
Period Certain and Life Annuity, with such payments to begin as of the first day
of the month following 105 days after the later of the Participant’s Separation
from Service Date or Earliest Retirement Date. If a Participant fails to elect
an annuity payment form by the required date, his benefit shall be paid in a
single life annuity if he is unmarried on his benefit commencement date or in a
joint and 100% survivor annuity, with his opposite sex spouse on his benefit
commencement date as his contingent annuitant, if he is married on his benefit
commencement date.

           (c) A Participant who is listed on Schedule A of the Plan shall have
his benefits paid or begin to be paid as of the date indicated on Schedule A in
the payment form elected by such Participant; provided that a Participant who
elected an annuity as his payment form shall, prior to his benefit commencement
date, be entitled to elect from among a 100% Joint and Survivor Annuity, a 50%
Joint and Survivor Annuity, a Single Life Annuity, and a 10 Year Period Certain
and Life Annuity. If a Participant fails to elect an annuity payment form, his
benefit shall be paid in a single life annuity if he is unmarried on his benefit
commencement date or in a joint and 100% survivor annuity, with his opposite sex
spouse on his benefit commencement date as his contingent annuitant, if he is
married on his benefit commencement date.

           (d) A Participant who is entitled to disability pension benefits
under the Base Plan that qualify as “ancillary benefits” shall continue to
receive such benefits as required by the Base Plan as long as the Participant
satisfies the conditions applicable to such benefits. The Actuarial Equivalent
value of such Participant’s benefit at retirement shall be paid as of the first
day of the month following 105 days after the latest date the ancillary
disability pension benefits could be paid, whether or not the ancillary
disability pension benefits continue to be paid to such date. The form of
payment shall be determined in accordance with clause (1) or (2) as applicable.

           (e) A Participant who is entitled to a benefit and whose Separation
from Service Date and Earliest Retirement Date (other than a Participant
described in clause (3)) both occurred before July 1, 2009 shall receive his
benefit as of July 1, 2009, with the form of payment determined in accordance
with clause (1) or (2) as applicable.

           (f) A Participant’s benefit shall include an estimate of any service
or compensation (such as during a severance period or bridge leave of absence)
following the Participant’s benefit commencement date that is required to be
taken into account in

--------------------------------------------------------------------------------



calculating a Participant’s benefit. In no event shall Honeywell be required to
recalculate or otherwise true up the benefit actually paid.

           (g) Notwithstanding any provision of this Section 4.1 to the
contrary, if a Participant is a Specified Employee at his Separation from
Service Date and payment under this Section 4.1 is required to be made or
commence within the 6-month period following his Separation from Service Date,
such payment shall be delayed if it is to be made in a single lump sum payment
or accumulated if it is to be made in an annuity until the earlier of the first
day of the seventh month following the Separation from Service Date or the first
day of the month following the Participant’s death, with no interest or earnings
accruing on the delayed payments.

4.2. Change in Control.

     4.2.1. Immediate Vesting. In the event of a Change in Control as defined in
this Section, each employee who satisfies the eligibility requirements of
Section 2.1.1 on the day before the Change in Control shall be immediately and
fully vested in the benefit that would have been payable if the employee had
terminated employment on the day before the Change in Control and in any
additional benefit the employee accrues in this Plan following the Change in
Control.

      4.2.2. Definition. For all purposes of this Plan, a "Change in Control"
shall have occurred if:

           (a) any "person" as such term is used in section 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the "Exchange Act") (other than
Honeywell, any subsidiary of Honeywell, any "person" (as herein defined) acting
on behalf of Honeywell as underwriter pursuant to an offering who is temporarily
holding securities in connection with such offering, any trustee or other
fiduciary holding securities under an employee benefit plan of Honeywell or any
corporation owned, directly or indirectly, by the stockholders of Honeywell in
substantially the same proportions as their ownership of stock of Honeywell), is
or becomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, or securities of Honeywell Inc. representing
thirty percent (30%) or more of the combined voting power of Honeywell's then
outstanding securities;

           (b) during any period of not more than two consecutive years (not
including any period prior to the Effective Date), individuals who at the
beginning of such period constitute the Board of Directors of Honeywell, and any
new director (other than a director designated by a "person" who has entered
into an agreement with Honeywell to effect a transaction described in Section
4.2.2 (a), (c) or (d)) whose election by the Board of Directors of Honeywell or
nomination for election by Honeywell Inc.'s stockholders was approved by a vote
of at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;

--------------------------------------------------------------------------------



           (c) the stockholders of Honeywell approve a merger or consolidation
of Honeywell with any other corporation, other than (i) a merger or consolidate
which would result in the voting securities of Honeywell outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the combined voting power of the voting securities of Honeywell
or such surviving entity outstanding immediately after such merger or
consolidation; or (ii) a merger or consolidation effected to implement a
capitalization of Honeywell (or similar transaction) in which no "person" (as
hereinabove defined) acquires more than thirty percent (30%) of the combined
voting power of Honeywell's then outstanding securities; or

           (d) the stockholders of Honeywell approve a plan of complete
liquidation of Honeywell or an agreement for the sale or disposition of all or
substantially all of Honeywell's assets (or any transaction having a similar
effect).

4.3. Taxes. All taxes which may be due with respect to any payments or benefits
under this Plan are the obligation of the Participant and not the obligation of
the Employer. Notwithstanding any provision in this Plan to the contrary, if all
or a portion of a benefit in this Plan is determined to be includable in an
individual's gross income and subject to income tax at any time prior to the
time such benefit would otherwise be paid, that benefit or that portion of a
benefit shall be distributed to the individual if such distribution is permitted
by Code section 409A. For this purpose, an amount is determined to be includable
in an individual's gross income upon the earliest of: (a) a final determination
by the Internal Revenue Service addressed to the individual which is not
appealed, (b) a final determination of by the United States Tax Court or any
other federal court affirming an IRS determination, or (c) an opinion addressed
to Honeywell by the tax counsel for Honeywell that, by reason of the Code,
Treasury Regulations, published IRS rulings, court decisions or other
substantial precedent, the amount is subject to federal income tax prior to
payment.

4.4. Incompetency. When the Committee determines that an individual to whom
benefits are payable is unable to manage his or her financial affairs, the
Committee may pay such individual's benefits to a duly appointed conservator or
other legal representative of such individual or, if no prior claim has been
made by such a conservator or legal representative, to a person or institution
entrusted with the care or maintenance of the incompetent or disabled individual
if the Committee is satisfied that the payments will be used for the best
interest of such individual. Any payment made in accordance with this Section
shall constitute a complete discharge or any liability or obligation of the
Employer and Plan.

--------------------------------------------------------------------------------



SECTION 5
GENERAL MATTERS

5.1. Funding. All benefits under this Plan shall be paid exclusively from the
general assets of Honeywell. No fund or trust shall be established apart from
the general assets of Honeywell for the purpose of this Plan and no assets or
property shall be segregated, pledged or set apart from the general assets of
Honeywell for the purposes of funding this Plan. Any person entitled to benefits
under this Plan shall be a general, unsecured creditor of Honeywell. The
foregoing shall not preclude the establishment by Honeywell of a "rabbi trust".

Notwithstanding the preceding paragraph, the Committee is authorized (but not
required) to cause Honeywell to fund all or a part of the benefits for such
Participant or Participants as it may select in its sole discretion from time to
time. The Committee is authorized to select, appoint and remove trustees, to
enter into, amend and terminate trust agreements, to create trust funds, to
cause Honeywell to make contributions to such trust funds in such amounts as the
Committee may determine from time to time and to take all other actions that it
may determine to be necessary or helpful in implementing the funding.

5.2. Status of Participant. A Participant shall have no right, title, or
interest in or to any investments which Honeywell may make to aid it in meeting
the obligations of this Plan. Nothing contained in this Plan, and no action
taken pursuant to its provisions shall create or be construed to create a trust
of any kind, or a fiduciary relationship between Honeywell and a Participant or
any beneficiary. To the extent that any person acquires a right to receive
payments from Honeywell, such right shall be no greater than the right of an
unsecured creditor.

5.3. Spendthrift Provision. No Participant, surviving spouse, joint annuitant or
beneficiary shall have the power to transmit, assign, alienate, dispose of,
pledge or encumber any benefit payable under this Plan before its actual payment
to such person. Honeywell shall not recognize any such effort to convey any
interest under this Plan. No benefit payable under this Plan shall be subject to
attachment, garnishment, execution following judgment or other legal process
before actual payment to such person.

5.4. No Employment Contract. This Plan shall not give any employee the right to
be retained in the employment of the Employer, shall not enlarge or diminish any
person's employment rights or rights or obligations under the Base Plan, and
shall not affect the right of the Employer to deal with any employees or
participants in employment respects, including, without limitation, their
hiring, discharge, compensation, and conditions of employment.

SECTION 6
AMENDMENT AND TERMINATION

6.1. Amendment. The Committee (or its delegate) shall have the right to amend or
terminate the Plan at any time, for any reason and without notice to any
affected person;

--------------------------------------------------------------------------------



provided, however, that, except with respect to automatic lump sum payments and
interest rate assumptions or as otherwise agreed to by the Participant, the Plan
may not be amended in any manner that would adversely affect the benefit which
would have been payable to an employee if the employee had terminated employment
on the day before the amendment or that would reduce the benefit that is being
paid to any person at the time of the amendment. If this Plan is terminated,
each employee who satisfies the eligibility requirements of Section 2 on the
date the Plan is terminated and each Participant, joint annuitant or beneficiary
who is receiving benefits under this Plan shall receive a lump sum payment of
the accrued benefit or remaining benefit, as applicable, in this Plan as soon as
administratively feasible after such Plan termination. The lump sum shall be the
present value of the person's accrued benefit or remaining benefit as of the
date the Plan is terminated using the interest rate and mortality assumptions
set forth in Table I.

6.2. Change in Control. Notwithstanding Section 6.1, for a period that begins on
the date of a Change in Control (as defined in Section 4) and ends on the last
day of the thirty-sixth month that begins after the month in which the Change in
Control occurs, the Plan may not be terminated or amended in any manner
whatsoever that would adversely affect the amount and form of benefits payable
under this Plan to an employee without the employee's consent.

6.3. Amendments to Base Plan. It is specifically contemplated that the Base Plan
will, from time to time, be amended and possibly terminated. All such amendments
and termination shall be given effect under this Plan as it is expressly
intended that this Plan shall not be restricted by the provisions of the Base
Plan as they exist on the Effective Date but shall be controlled by the
provisions of the Base Plan as of the date a benefit is determined under this
Plan.

SECTION 7
DETERMINATIONS AND CLAIMS

7.1. Determinations. The Committee or any person to whom such authority has been
delegated pursuant to Section 8 shall interpret and administer the terms and
conditions of the Plan, decide all questions concerning the eligibility of any
persons to participate in the Plan, grant or deny benefits under the Plan,
construe any ambiguous provision of the Plan, correct any defect, supply any
omission, or reconcile any inconsistency as the Committee or its delegatee, in
its sole discretion, may determine. The determinations of the Committee or any
authorized person shall, subject only to the Plan's claims procedures, be final
and binding on all persons.

7.2. Claims Procedure.

     7.2.1. Original Claim. Any employee, former employee, joint or contingent
annuitant or beneficiary of the Participant may file with the Committee a
written claim

--------------------------------------------------------------------------------



for benefits under this Plan. Within sixty (60) days after the filing of such a
claim, the Committee shall notify the claimant in writing whether his claim is
upheld or denied in whole or in part or shall furnish the claimant a written
notice describing specific special circumstances requiring a specified amount of
additional time (but not more than one hundred twenty days from the date the
claim was filed) to reach a decision on the claim. If the claim is denied in
whole or in part, the Committee shall state in writing:

          (a) the specific reasons for the denial;

          (b) the specific references to the pertinent provisions of this Plan
on which the denial is based;

          (c) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

          (d) an explanation of the claims review procedure set forth in this
section.

      7.2.2. Claims Review Procedure. Within sixty (60) days after receipt of
notice that his or her claim has been denied in whole or in part, the claimant
may file with the Committee a written request for a review and may, in
conjunction therewith, submit written issues and comments. Within sixty (60)
days after the filing of such a request for review, the Committee shall notify
the claimant in writing whether, upon review, the claim was upheld or denied in
whole or in part or shall furnish the claimant a written notice describing
specific special circumstances requiring a specified amount of additional time
(but not more than one hundred twenty days from the date the request for review
was filed) to reach a decision on the request for review.

     7.2.3. General Rules.

          (a) No inquiry or question shall be deemed to be a claim or a request
for a review of a denied claim unless made in accordance with the claims
procedure. The Committee may require that any claim for benefits and any request
for a review of a denied claim be filed on forms to be furnished by the
Committee upon request.

          (b) All decision on claims and on requests for a review of denied
claims shall be made by the Committee.

          (c) The Committee may, in its discretion, hold one or more hearings on
a claim or a request for a review of a denied claim.

          (d) Claimants may be represented by a lawyer or other representative
(at their own expense), but the Committee reserves the right to require the
claimant to furnish written authorization. A claimant's representative shall be
entitled to receive copies of notices sent to the claimant.

--------------------------------------------------------------------------------



          (e) The decision of the Committee on a claim and on a request for a
review of a denied claim shall be served on the claimant in writing.

          (f) Prior to filing a claim or a request for a review of a denied
claim, the claimant or his representative shall have a reasonable opportunity to
review a copy of this Plan statement and all other pertinent documents in the
possession of Honeywell and the Committee.

SECTION 8
PLAN ADMINISTRATION

8.1. Employer. Functions generally assigned to the Employer shall be discharged
by the officers of Honeywell or delegated and allocated as provided herein.
Honeywell may by action of the Committee, delegate or re-delegate and allocate
and reallocate to one or more persons or to a committee of persons jointly or
severally, and whether or not such persons are directors, officers or employees,
such functions assigned to the Employer hereunder as it may from time to time
deem advisable.

8.2. Committee. The general administration and operation of this Plan shall be
by the Committee, which shall consist of such members as may be determined and
appointed from time to time by the Honeywell's Board of Directors, and who shall
serve at the pleasure of the Board of Directors. The Committee may delegate or
re-delegate to one or more persons, jointly or severally, and whether or not
such persons are members of the Committee or employees of Honeywell, such
functions assigned to the Committee hereunder as it may from time to time deem
advisable.

8.3. Method of Executing Instruments. Information to be supplied or written
notices to be made or consents to be given by the Employer or the Committee, as
applicable, pursuant to any provision of this Plan may be signed in the name of
the Employer or the Committee by any officer or by any employee or any member of
any committee who has been authorized to make such certification and to give
such notices or consents.

8.4. Conflict of Interest. If any officer or employee of Honeywell, any member
of the Board of Directors of Honeywell or any member of the Committee to whom
authority has been delegated or re-delegated hereunder shall also be a
Participant in this Plan, he or she shall have no authority as such officer,
employee or member with respect to any matter specially affecting his or her
individual interest hereunder (as distinguished from the interests of all
Participants and or a broad class of Participants), all such authority being
reserved exclusively to the other officers, employees or members, as the case
may be, to the exclusion of such Participant, and such Participant shall act
only in his or her individual capacity in connection with any such matter.

--------------------------------------------------------------------------------



8.5. Plan Administrator. The Committee shall be the administrator for purposes
of section 3(16)(A) of ERISA.

8.6. Construction. This Plan is intended to be a nonqualified deferred
compensation arrangement. The rules of section 401(a) et. seq. of the Code shall
not apply to this Plan. This plan is adopted with the understanding that it is
in part an unfunded excess benefit plan within the meaning of section 3(36)
ERISA and is in part an unfunded plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees as provided in sections 201(2), 301(3) and 401(a)(1) of
ERISA. Each provision hereof shall be interpreted and administered accordingly.
This Plan shall not provide any benefits with respect to any defined
contribution plan. This Plan shall be construed to prevent the duplication of
benefits provided under any other plan or arrangement, whether qualified or
nonqualified, funded or unfunded, to the extent that such other benefits are
provided directly or indirectly by Honeywell.

8.7 Compliance with Section 409A of the Code. The Plan is intended to comply
with the applicable requirements of Section 409A of the Code, and will be
administered in accordance with Section 409A of the Code to the extent that
Section 409A of the Code applies to the Plan. Notwithstanding any provision of
the Plan to the contrary, distributions from the Plan may only be made in a
manner, and upon an event, permitted by Section 409A of the Code. If any payment
or benefit cannot be provided or made at the time specified herein without
incurring penalties under Code section 409A, then such benefit or payment will
be provided in full at the earliest time thereafter when such penalties will not
be imposed. To the extent that any provision of the Plan would cause a conflict
with the applicable requirements of Section 409A of the Code, or would cause the
administration of the Plan to fail to satisfy the applicable requirements of
Section 409A of the Code, such provision shall be deemed null and void to the
extent permitted by applicable law.

--------------------------------------------------------------------------------



TABLE I

ACTUARIAL ASSUMPTIONS FOR LUMP SUM PAYMENTS

Interest: 8 1/2% per annum discount rate

Mortality: 1983 Group Annuity Mortality Table for Healthy Males

--------------------------------------------------------------------------------



TABLE II

VESTED ACCRUED BENEFITS

For purposes of Section 3.3, the accrued benefits of the following individuals
are vested to the extent shown below:

NAME   LIFE ANNUITY ----   ------------       Bonsignore, Michael R.  
$12,338.72 per month payable at age 66   Rosso, Jean Pierre P.   $ 2,771.88 per
month payable at age 66


--------------------------------------------------------------------------------


SCHEDULE A

   NAME PAYMENT DATE    J. GEORGE 11/1/11    S. STARRETT 7/1/09    G. PINCUS
7/1/09    G. MARCINKOWSKI 12/1/08



--------------------------------------------------------------------------------